DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 11-18-20 Non-Final Rejection filed 4-5-21

Response to Amendment

3.	Acknowledgment is made to the amendment(s) to claims 1, 4, 7, 9, 10, 13, 18-20 and cancellation of claims 2-3, 8, 11-12 and 17.


Allowable Subject Matter

4.	Claims 1, 4-7, 9-10, 13-16 and 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not anticipate nor render obvious a precipitation measurement method /  system .

Response to Arguments

5.	Applicant’s arguments, see pages 7-8, filed 4-5-21 with respect to claims 1, 4-7, 10, 13-15 and 10 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856